PER CURIAM
Plaintiff appeals from the trial court’s dismissal of his petition for a writ of habeas corpus. He challenges an order of the Board of Parole and Post-Prison Supervision deferring his projected parole release date. We conclude that the trial court correctly rejected plaintiffs arguments on the merits of that issue. Hamel v. Johnson, 173 Or App 448, 25 P3d 314 (2001).
Plaintiff also asserts that the trial court erred in imposing $475 in costs for his court-appointed counsel. We reverse the award of costs for court-appointed counsel and remand for reconsideration in light of Bacote v. Johnson, 333 Or 28, 35 P3d 1019 (2001).
Award of costs for court-appointed counsel reversed and remanded; otherwise affirmed.